Citation Nr: 1045440	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  09-00 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a previously denied claim of entitlement to 
service connection for right ear hearing loss; and, if so, 
whether service connection for this disorder is warranted.

2.  Whether new and material evidence has been received 
sufficient to reopen a previously denied claim of entitlement to 
service connection for residuals of a left ankle sprain.

3.  Entitlement to service connection for a foot disorder.

4.  Entitlement to service connection for restless leg syndrome, 
including as due to undiagnosed illness.

5.  Entitlement to service connection for a skin disorder, 
including as due to undiagnosed illness.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Amy M. Smith


INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from September 1984 to March 1992, including service in 
Southwest Asia from August 1990 to March 1991.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from March 2008 and January 2009 rating actions of the 
Department of Veterans Affairs Regional Office (RO) in Roanoke, 
Virginia.  The Veteran subsequently moved, and the case is now 
under the jurisdiction of the RO in Nashville, Tennessee.

Although the RO has reopened the previously denied claim for 
service connection for residuals of a left ankle sprain, the 
Board is required to address this particular issue (e.g., the new 
and material claim) in the first instance.  The Board has the 
jurisdiction to address a new and material issue and to reach the 
underlying de novo claim.  If the Board determines that new and 
material evidence has not been received, the adjudication of the 
particular claim ends, and further analysis is neither required 
nor permitted.  Any decision that the RO may have made with 
regard to a new and material claim is irrelevant.  Barnett 
v. Brown, 83 F. 3d 1380, 1383-1384 (Fed. Cir. 1996), aff'g 8 Vet. 
App. 1 (1995).  See also, Jackson v. Principi, 265 F. 3d 1366, 
1369 (2001) (which holds that the statutes make clear that the 
Board has a jurisdictional responsibility to consider whether it 
was proper for a claim to be reopened, regardless of whether the 
previous action denying the claim was appealed to the Board).  
Thus, despite the fact that in the present case the RO has 
already determined that new and material evidence sufficient to 
reopen the Veteran's previously denied claim for service 
connection for residuals of a left ankle sprain has been 
received, the Board will proceed, in the following decision, to 
adjudicate this new and material issue in the first instance. 

The Board notes that the March 2008 and January 2009 rating 
decisions on appeal also denied service connection for nausea, 
abdominal cramping/bloating, fatigue, fibromyalgia, posttraumatic 
stress disorder (PTSD) and tinnitus, as well as the Veteran's 
attempts to reopen previously denied claims of entitlement to 
service connection for joint pain and hearing loss.  Service 
connection was ultimately granted for these disabilities in a 
February 2010 rating decision.  In this regard, it is noted that 
with respect to hearing loss, service connection was only granted 
for the left ear.  As the February 2010 rating decision 
represents total grants of the benefits sought on appeal for the 
issues of entitlement to service connection for nausea, abdominal 
cramping/bloating, fatigue, fibromyalgia, PTSD, tinnitus, joint 
pain and left ear hearing loss, these issues are no longer before 
the Board.  

The Veteran presented testimony at a Decision Review Officer 
(DRO) hearing in December 2009.  A transcript of the hearing is 
associated with the claims folder.
In a March 2010 statement, the Veteran withdrew his request for a 
hearing before a Member of the Board.


FINDINGS OF FACT

1.  The Veteran's last attempt to establish service connection 
for hearing loss was denied by a September 1998 RO decision.  
Following receipt of notification of that determination, the 
Veteran did not initiate a timely appeal of the denial, and the 
decision became final.

2.  The evidence received since the RO's September 1998 decision 
includes findings of current hearing loss.  

3.  The medical evidence is at least in equipoise in showing that 
the Veteran's current right ear hearing loss is related to 
service.

4.  The Veteran's last attempt to establish service connection 
for residuals of a left ankle sprain was denied by a September 
1998 RO decision.  Following receipt of notification of that 
determination, the Veteran did not initiate a timely appeal of 
the denial, and the decision became final.

5.  The evidence received since the RO's September 1998 decision 
that denied the attempt to establish service connection for 
residuals of a left ankle sprain is not new and material and does 
not raise a reasonable possibility of substantiating the claim.

6.  The Veteran does not have a current chronic foot disorder 
associated with his active military duty.

7.  The Veteran has been diagnosed as having restless leg 
syndrome, but no nexus between his active military duty and this 
disorder has been demonstrated.

8  A skin rash, due to undiagnosed illness, is attributable to 
service.


CONCLUSIONS OF LAW

1.  The RO's September 1998 decision that denied the Veteran's 
claim to reopen a previously denied claim for service connection 
for hearing loss is final.  38 U.S.C.A. § 7105 (West 2002) and 
38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2010).

2.  The evidence received since the RO's September 1998 decision 
is new and material, and the claim for service connection for 
hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2010).

3.  The criteria for service connection for right ear hearing 
loss are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2010).

4.  The RO's September 1998 decision that denied the Veteran's 
claim to reopen a previously denied claim for service connection 
for residuals of a left ankle sprain is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 
(2010).

5.  The evidence received since the RO's September 1998 decision 
is not new and material, and the claim for service connection for 
residuals of a left ankle sprain is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

6.  Service connection for a foot disorder is not warranted.  §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

7.  Service connection for restless leg syndrome is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.317 (2010).

8.  Service connection for a skin rash due to an undiagnosed 
illness is warranted.  38 U.S.C.A. §§ 1110, 1131, 1117, 5103, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice 
must inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim, (2) that 
VA will seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).

In the instant case, the Board is reopening and granting the 
Veteran's claim for service connection for right ear hearing 
loss.  Accordingly, assuming, without deciding, that any error 
was committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be further 
considered.

With respect to the Veteran's claims for service connection for a 
foot disorder, restless leg syndrome and a skin disorder, and his 
claim to reopen a previously denied claim for service connection 
for a left ankle disorder, the foregoing notice requirements were 
satisfied by a November 2007 letter.  Importantly, that letter 
acknowledged the prior denial of service connection for a left 
ankle disorder.  In this regard, the Board notes that the letter 
does not provide the correct date of the prior final denial; 
however, inasmuch as the letter notified the Veteran that "new 
and material" evidence in the form of a diagnosis of a current 
chronic left ankle disorder was necessary to reopen that claim, 
the Board finds that no prejudice has resulted from this error.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The November 2007 
letter also informed the Veteran of the law and regulations 
governing the assignment of disability ratings and effective 
dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

In addition, the Board finds that the duty to assist provisions 
of the VCAA have been met in this case.  All evidence adequately 
identified by the Veteran relative to his claims has been 
obtained and associated with the claims file.  Neither he nor his 
representative has identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.  Furthermore, the Veteran has been 
provided pertinent VA examinations.  In this regard, it is noted 
that while a January 2010 VA examiner diagnosed the Veteran with 
restless leg syndrome, the examiner did not provide an opinion as 
to the etiology of this disorder.  However, the Board finds that 
a VA examiner's opinion regarding the etiology of the Veteran's 
current restless leg syndrome is not necessary.  As will be 
discussed below, the service treatment records are silent for any 
findings of restless leg syndrome or any leg-related complaints.  
Further, post-service medical records do not reflect a finding of 
the condition until many years after service, and the Board does 
not find credible the Veteran's assertion that he has experienced 
leg symptoms since service.  

II.  General Laws And Regulations

Generally, service connection may be granted for any disability 
resulting from injury suffered or disease contracted in line of 
duty, or for aggravation in service of a pre-existing injury or 
disease.  38 U.S.C.A. § 1110.  Service connection may be 
established by demonstrating that the disability was first 
manifested during service and has continued since service to the 
present time or by showing that a disability which pre-existed 
service was aggravated during service.  Service connection may be 
granted for any disease diagnosed after discharge from service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303.

When a chronic disease such as an organic disease of the nervous 
system becomes manifest to a degree of 10 percent within one year 
of the Veteran's discharge from service, such disease shall be 
presumed to have been incurred in service, even though there is 
no evidence of such disease during the Veteran's period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

A threshold requirement for the grant of service connection for 
any disability is that the disability claimed must be shown to be 
present.  38 U.S.C.A. § 1110.  The United States Court of Appeals 
for Veterans Claims has interpreted the requirement of current 
disability thus:

Congress specifically limits entitlement 
for service-connected disease or injury to 
cases where such incidents have resulted in 
a disability.  See 38 U.S.C. § 1110.  In 
the absence of proof of a present 
disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Service connection may be established for a Persian Gulf Veteran 
who exhibits objective indications of a qualifying chronic 
disability that became manifest either during active service in 
the Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
September 30, 2011, and which by history, physical examination, 
and laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317(a)(1).

In the case of claims based on undiagnosed illness under 38 
U.S.C.A. § 1117; 38 C.F.R. § 3.117, unlike those for "direct 
service connection," there is no requirement that there be 
competent evidence of a nexus between the claimed illness and 
service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  
Further, lay persons are competent to report objective signs of 
illness.  Id.

A qualifying chronic disability means a chronic disability 
resulting from any of the following (or any combination of the 
following): (A) an undiagnosed illness; (B) the following 
medically unexplained chronic multi-symptom illnesses that are 
defined by a cluster of signs or symptoms: (1) chronic fatigue 
syndrome; (2) fibromyalgia; (3) irritable bowel syndrome; or (4) 
any other illness that the Secretary determines meets the 
criteria in paragraph (a)(2)(ii) of this section for a medically 
unexplained chronic multi symptom illness; or (C) any diagnosed 
illness that the Secretary determines in regulations prescribed 
under 38 U.S.C.A. § 1117(d) warrants a presumption of service 
connection.  38 C.F.R. 
§ 3.317(a)(2)(i).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence perceptible 
to a physician, and other, non-medical indicators that are 
capable of independent verification.  To fulfill the requirement 
of chronicity, the illness must have persisted for a period of 
six months.  38 C.F.R. § 3.317(a)(2), (3).  Signs or symptoms 
that may be manifestations of undiagnosed illness include, but 
are not limited to, the following: (1) fatigue; (2) signs or 
symptoms involving skin; (3) headache; (4) muscle pain; (5) joint 
pain; (6) neurologic signs or symptoms; (7) neuropsychological 
signs or symptoms; (8) signs or symptoms involving the 
respiratory system (upper or lower); (9) sleep disturbances; (10) 
gastrointestinal signs or symptoms; (11) cardiovascular signs or 
symptoms; (12) abnormal weight loss; and (13) menstrual 
disorders. 38 C.F.R. 
§ 3.317(b).

Compensation, however, shall not be paid under this section if: 
(1) there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf War; 
(2) if there is affirmative evidence that an undiagnosed illness 
was caused by a supervening condition or event that occurred 
between the Veteran's most recent departure from active duty in 
the Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) if there is affirmative 
evidence that the illness is the result of the Veteran's own 
willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 
3.317(c).

The term "Persian Gulf Veteran" means a Veteran who served on 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War. 38 C.F.R. § 
3.317(d)(1).  The Southwest Asia theater of operations includes 
Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the 
Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian 
Sea, the Red Sea, and the airspace above these locations.  38 
C.F.R. § 3.317(d)(2).

Here, the Board notes that VA does not generally grant service 
connection for symptoms alone, without an identified basis for 
those symptoms.  For example, "pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and of 
itself constitute a disability for which service connection may 
be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

The notable exception to this rule is 38 C.F.R. § 3.317, which 
permits, in some circumstances, service connection of signs or 
symptoms that are objective indications of chronic disability, 
even though such disability is due to undiagnosed illness.

In the instant case, the Veteran's military records document that 
he served in Southwest Asia from August 1990 to March 1991, 
making him a Persian Gulf War Veteran.  

Lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient support for 
a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 
469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 
(1995) (lay person competent to testify to pain and visible 
flatness of his feet); Espiritu v. Derwinski, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations going to 
the probative value of the evidence.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 
Vet. App. at 54.



III.  Analysis

A.  New And Material Evidence

In a September 1998 RO decision, the Veteran's attempt to reopen 
previously denied claims for service connection for residuals of 
a left ankle sprain and hearing loss were denied.  The Veteran 
failed to perfect an appeal of this decision, and his claims 
became final.  38 C.F.R. § 20.1103.  

In a statement received by the RO in August 2007, the Veteran 
requested that his claim for service connection for residuals of 
a left ankle sprain be reopened.  Subsequently, in a statement 
received by the RO in January 2008, the Veteran requested that 
his claim for service connection for hearing loss be reopened.

A Veteran may reopen a previously and finally denied claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  New evidence is defined as existing evidence not 
previously submitted to agency decisionmakers.  Material evidence 
means existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim sought to 
be reopened and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  See also Hodge 
v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  In deciding the 
issue of whether newly received evidence is "new and material," 
the credibility of the evidence must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 512, 513 (1992).

Turning first to hearing loss, the record reflects that at the 
time of the September 1998 RO decision, the RO determined that 
the evidence failed to show that the Veteran had hearing loss in 
either ear for VA compensation purposes.  Additional evidence 
received since that earlier decision now includes such a showing.  
Specifically, the report of a July 2009 VA audiological 
examination reflects auditory thresholds of 50 decibels in the 
Veteran's right ear at 4000 hertz and 45 and 55 decibels at 3000 
and 4000 hertz respectively in the Veteran's left ear.  Thus, 
this evidence is new and material as it was not previously 
considered, and it relates to a previously unestablished fact 
necessary to substantiate the claim.  Accordingly, the claim is 
reopened  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

As the Board has determined that new and material evidence 
sufficient to reopen the previously denied claim for service 
connection for hearing loss has been received, the Board must now 
address the de novo issue of entitlement to service connection 
for this disorder.  As mentioned previously, the Veteran has 
already been granted service connection for hearing loss of his 
left ear; thus, the only issue remaining is service connection 
for right ear hearing loss.  

In the present case, the Veteran contends that his currently-
shown right ear hearing loss is the result of acoustic trauma in 
service.

The Veteran's service personnel records reflect that he served as 
a helicopter crew chief and mechanic.  Given his military 
occupation, noise exposure in service is conceded.  

The service medical records reveal normal hearing upon service 
entrance in 1984.  Subsequent records, however, reflect decreased 
hearing in both ears (though greater  in the left) with undated 
medical records reflecting findings of high frequency hearing 
loss in both ears and a recommendation that the Veteran wear 
double hearing protection when flying and in the vicinity of the 
flight line.

The report of a July 2009 VA audiological consultation shows the 
Veteran reported military noise exposure, including aircraft and 
helicopters as well as occupational noise exposure, including the 
use of power tools and heavy equipment.  It was noted that it was 
unknown whether the Veteran used hearing protection during 
service, but that he had reported at least some use of hearing 
protection devices during his post-service occupation.  The 
Veteran denied any recreational noise exposure.  The report 
reflects a finding of moderate high frequency hearing loss in the 
right ear; however, the numeric results of audiometric testing 
performed at that time are not indicated.  Additionally, the 
evaluator opined that, based on the report of military noise 
exposure and the configuration of the hearing loss, the Veteran's 
hearing loss was at least as likely as not caused by or a result 
of military noise exposure.  

The Veteran underwent a VA audiological examination in September 
2009, at which time he reported in-service noise exposure in his 
work around aircraft and also firing weapons.  He also reported 
two years of occupational noise exposure working around power 
tools and heavy equipment immediately after military service.  
Audiometric testing revealed puretone thresholds of 1, 10, 15, 
15, and 50 decibels in the Veteran's right ear and 15, 15, 20, 
45, and 55 decibels in his left ear at 500, 1,000, 2000, 3000, 
and 4,000 Hertz respectively.  The diagnosis was normal hearing 
through 2000 hertz sloping to a moderate hearing loss 
bilaterally.  The examiner opined that the Veteran's left ear 
hearing loss was certainly caused by military noise exposure as 
evidenced by repeatedly significant worsening of his hearing 
threshold at 4000 hertz.  With respect to the right ear, the 
examiner noted that hearing sensitivity remained within normal 
limits during service, with no significant changes between 
entrance and discharge, but did not provide any specific 
conclusion as to the relationship between the Veteran's service 
and his right ear hearing loss.

A Veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  Here, 
in view of the Veteran's in-service noise exposure, evidence 
reflecting decreased right ear hearing during service, and a 
determination by a VA care provider that the Veteran's current 
right ear hearing loss is related to service, the Board concludes 
that the evidence is at least in equipoise and entitlement to 
service connection for right ear hearing loss is warranted.  
Gilbert; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Turning next to the Veteran's claim concerning a left ankle 
sprain, the record reflects that at the time of the September 
1998 RO decision, there was no evidence of any current chronic 
residual of the Veteran's in-service left ankle sprain.  
Additional evidence received since that earlier decision also 
fails to reflect a diagnosis of a left ankle disorder, with a 
January 2010 VA examination reflecting only tenderness and normal 
X-ray findings.  

To the extent that the Veteran experiences current pain and 
tenderness in his left ankle, the Board notes that a symptom 
alone, such as pain, absent a finding of an identifiable 
underlying disorder, cannot be service connected.  See Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999).  Further, although 
the Veteran is competent to describe his left ankle symptoms, he 
does not possess the medical knowledge or training to diagnose a 
left ankle disorder.  Espiritu, 2 Vet. App. 492, 494 (1992).  
Thus, as the newly submitted evidence fails to reflect any 
currently-diagnosed residuals of the Veteran's left ankle sprain, 
it fails to relate to the reason the Veteran's claim was 
previously denied and therefore cannot serve to reopen his 
previously denied claim.

Although not specifically alleged here, the Board notes that to 
the extent the Veteran's left ankle pain may be a manifestation 
of an undiagnosed illness, the record reflects that his 
complaints of muscle and joint aches (which presumably include 
his left ankle) have been attributed to his now service-connected 
fibromyalgia.  See September 2009 and January 2010 VA 
examinations. 

B.  Service Connection For A Foot Disorder

The Veteran contends that he developed a foot disorder as a 
result of his active military service.  

The service treatment records show a 1988 complaint of left foot 
and ankle pain after hitting a diving board.  X-rays performed at 
that time were normal.  Subsequent records show that the 
Veteran's ankle remained swollen and tender, but are silent with 
respect to his foot, with the January 1992 separation examination 
showing the Veteran denied any foot trouble.  

VA treatment reports, dated in May and August 2009, reflect 
normal clinical evaluation of the feet.  Similar findings are 
reflected in the report of January 2010 VA examination. 

A threshold requirement for the grant of service connection for 
any disability is that the disability claimed must be shown to be 
present.  38 U.S.C.A. § 1110.  While the record reflects a foot-
related complaint during service, post-service records are silent 
for any currently-diagnosed foot disorder.  In the absence of a 
currently-shown foot disorder, there is no basis to award service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

For the sake of completeness, the Board notes that to the extent 
the Veteran has complained of joint aches so severe that he 
cannot walk or tolerate his feet being touched (see August 2007 
statement), the Board finds that these complaints have been 
attributed to his service-connected fibromyalgia.  

C.  Service Connection For Restless Leg Syndrome

The Veteran attributes his currently-shown restless leg syndrome 
to his active military service.  

As an initial matter, the Board notes that since the Veteran's 
leg complaints have been attributed to a known clinical 
diagnosis, and restless leg syndrome is not listed as a 
qualifying chronic disability, presumptive service connection for 
this disorder based on the Veteran's Gulf War service is not 
warranted.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(b).

Nevertheless, the Board must still consider whether service 
connection for restless leg syndrome is warranted on a direct 
basis.

The service treatment records are silent for any leg-related 
complaints, including restless leg syndrome or any related 
symptoms such as abnormal leg sensations, with the January 1992 
separation examination not reflecting any complaints or findings 
regarding the Veteran's legs.  

The earliest document describing leg problems is a January 2009 
VA treatment report, which shows the Veteran complained of a pin-
prick sensation and involuntary jerking of his leg and thighs 
during the evening hours.  He reported that the symptoms had been 
going on since his return from the Gulf in 1991.  The diagnosis 
was restless leg syndrome.  The report of a January 2010 VA 
examination reflects a finding of the same.

In the instant case, despite currently-shown restless leg 
syndrome, there is a lengthy period of time during which there is 
no contemporaneous evidence of record reflecting the condition.  
This lengthy period without post-service complaints (e.g., 18 
years) weighs heavily against the claim.  Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  The Board has considered the 
Veteran's assertion that his restless leg symptoms began in 1991 
following his return from the Gulf, and is cognizant that the 
Veteran is competent to describe his symptoms, including their 
onset.  Here, however, the Board finds that the credibility of 
the Veteran's assertion that his restless leg symptoms began in 
service is undermined by evidence reflecting that he did not 
report any leg-related complaints on service discharge in 1992.  
See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that 
contemporaneous evidence has greater probative value than history 
as reported by the Veteran).  Also notable is the fact that the 
Veteran did not report any leg problems at the time of earlier 
service connection claims filed in 1992 and 1998.  Thus, the 
Board does not find credible the Veteran's report of restless leg 
symptoms since service. 

Given the lack of medical evidence of restless leg syndrome for 
many years after service, the absence of a medical opinion 
linking the Veteran's current restless leg syndrome to service, 
and the Board's conclusions regarding the Veteran's contentions, 
the greater weight of the evidence is against the claim.  Service 
connection for restless leg syndrome is not warranted, and the 
appeal is denied.

D.  Service Connection For A Skin Disorder

The Veteran contends that he has a skin disorder attributable to 
an undiagnosed illness acquired while he was on active duty in 
the Persian Gulf.

The service treatment records are silent for any complaints or 
findings of a skin condition.  

A June 2008 VA treatment report reflects the Veteran's report of 
a persistent spotty rash.  Clinical evaluation at that time 
revealed spotty erythematous and scaly lesions on the Veteran's 
body, more on the legs.  The assessment was non-specific 
persistent rash.  A subsequent September 2009 report shows the 
Veteran complained of a rash mainly on the right lower extremity 
for the past seven days but which had been coming and going for 
years.  Clinical evaluation of the right lower extremity revealed 
small punctuate red spots on the lateral side.  The diagnosis was 
dermatitis, possibly urticarial vasculitis.  The report of a 
private dermatological evaluation reflects the Veteran's 
complaints of itchy lesions on his right lower leg and his chest 
and scalp and diagnoses of seborrheic dermatitis, folliculitis, 
and "rash and other nonspecific skin eruption."

During a January 2010 VA examination, the Veteran reported small, 
red, itchy, burning bumps on the skin of his head, chest, groin, 
back and shoulders for years.  The examiner noted the prior 
diagnoses of dermatitis, folliculitis and nonspecified rash.  
Physical examination revealed red lesions on the chest, cervical 
spine and right knee.  The diagnosis was folliculitis.  

Although the record reflects that specific diagnoses of known 
clinical entities have been made to account for the Veteran's 
skin disorders, it also reflects occasions when the basis for his 
skin presentation has been unknown.  Resolving all reasonable 
doubt in favor of the Veteran, the Board finds that service 
connection for a skin rash as due to undiagnosed illness is 
warranted.

ORDER

New and material evidence has been submitted to reopen the claim 
for service connection for right ear hearing loss, and service 
connection for right ear hearing loss is granted.

New and material evidence has not been submitted to reopen the 
claim for service connection for residuals of a left ankle 
sprain, and this aspect of the appeal is denied.  

Service connection for a foot disorder is denied.

Service connection for restless leg syndrome is denied.

Service connection for a skin rash as due to undiagnosed illness 
is granted.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


